Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered June 17, 2015. The order held in abeyance that part of the motion of defendants seeking to strike the note of issue and certificate of readiness and denied that part of the motion seeking sanctions.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting the motion in part and striking the note of issue and certificate of readiness and as modified the order is affirmed without costs.
Same memorandum as in Place v Chaffee-Sardinia Volunteer Fire Co. ([appeal No. 1] 143 AD3d 1271 [2016]).
Present— Smith, J.P., Carni, Lindley, DeJoseph and Scudder, JJ.